In a proceeding under section 330 of the Election Law to enjoin the Board of Elections of Suffolk County from placing upon the voting machines for use in said county at the general election to be held November 3, 1964, a proposition known as “ County Question No. 1,” and for other relief, the petitioner appeals from an order of the Supreme Court, Suffolk County, made October 23, 1964 upon the court’s decision, which dismissed the application. Order affirmed, without costs. No opinion. (See Klan v. County of Suffolk, 22 A D 2d 708.) Beldock, P. J., Ughetta, Christ, Hill and Rabin, JJ., concur.